
	
		I
		111th CONGRESS
		1st Session
		H. R. 3057
		IN THE HOUSE OF REPRESENTATIVES
		
			June 25, 2009
			Mr. Israel introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To require that household cleaning products and similar
		  products bear a label that contains a complete and accurate list of all the
		  product’s ingredients.
	
	
		1.Short titleThis Act may be cited as the
			 Household Product Labeling Act of
			 2009.
		2.Labeling
			 requirement for certain household products
			(a)Labeling
			 requirementAny household
			 cleaning product or similar product shall bear a label on the product’s
			 container or packaging that contains a complete and accurate list of all the
			 product’s ingredients. Beginning on the date that is 1 year after the date of
			 enactment of this Act, any household cleaning product or similar product that
			 is manufactured for sale, offered for sale, distributed in commerce, or
			 imported to the United States without such a label shall be treated as a
			 misbranded hazardous substance within the meaning of section 2(p) of the
			 Federal Hazardous Substances Act (15 U.S.C. 1261(p)).
			(b)Definition of
			 household cleaning product or similar productAs used in this
			 Act, the term household cleaning product or similar product means
			 any substance which is customarily produced and distributed for use in or about
			 a household as a cleaning agent, pesticide, epoxy, paint or stain, or similar
			 substance.
			(c)Rulemaking
			 authorityThe Consumer Product Safety Commission may issue such
			 regulations as it determines necessary to provide for the effective enforcement
			 of this Act, including regulations which expand on or exempt from the
			 definition in subsection (b) any product or product category.
			
